.--
                                                         ,
..
               mfm    A7llmlxRXEY             GEXEIRC AL
                              OF   TET&U3

                       ALWTIX.     -II        78711



                              August     31, 1977



     Honorable A. R. Schwartz                Opinion No. H-1947
     Chairman, Jurisprudence Committee
     Senate of the State of Texas            Re: Whether the Open Meetings
     Austin, Texas                           Act prohibits a governmental
                                             body from choosing its officers
                                             in closed session.
     Dear Senator Schwartz:

          You ask two questions regarding the phrase "public of-
     ficer or employee" in section 2(g) of article 6252-17, V.T.C.S.,
     the Texas Open Meetings Law. The Open Meetings Law requires
     that deliberations of governmental bodies be conducted publicly,
     after notice. See Attorney General Opinion R-238 (1974). Dis-
     cussion of certn   subjects may, by express exception, be held
     in closed session. Subsection 2(g) makes such an exception:

                 Nothing in this Act shall be construed
               to require governmental bodies to hold:
               meetings open to the public in cases in-
               volving the appointment, employment,
               evaluation, reassignment, duties, dis-
               cipline, or dismissal of a public officer
               or employee or to hear complaints or
               charges against such officer or employee,
               unless such officer or employee requests
               a public hearing.
          You ask whether a city council may select a mayor pro tern
     in closed session. You also ask whether a governmental body
     may choose officers for its governing board in closed session.
     In essence, you inquire whether the Open Meetings Act permits
     a governing body to discuss the appointment or reassignment of
     one of its own members in closed session.
           A city council is, of course, subject to the Open Meetings
      Act.  See V.T.C.S. art. 6252-17, 9 l(c). Although subsection
      2(g) ofhe   Act is commonly referred to as the personnel




                                   p. 4312
                                                                              .   .
”   . .




          Honorable A.   R.   Schwartz - Page 2 (H-1047)



          exception, the actual term used in the subsection is 'public
          officer or employee.' We believe the mayor pro ternchosen by
          a city council is a public officer within subsection 2(g), and
          that the Open Meetings Act does not require his selection to
          take place in open session. The language of 2(g) does not
          distinguish between officers who are members of the govern-
          mental body and other officers. The Open Meetings Act does not,
          therefore, require the council to meet in open session when it
          discusses the appointment of a mayor pro tern.unless the person
          under consideration requests a public-hearing. See Corpuk
          Christi Classroom Teachers Ass'n v. Corpus ChrisTIndependent
          School Dist., 5,35S.W.Zd 429 (Tex. Civ. App. -- Corpus Christi
          1976 , no wrrt). The meetinu must be Dublicised as reauired bv
          section 3A, and any closed session must first be announced in
          open meeting as specified in section 2(a). All formal action
          must be taken in public. Sec. 2(L); -see Attorney General Opinion
          H-496 (1975).
               A city council must, of course, comply with any charter
          provision requiring it to select officers in open meeting.
          Black v. Tobin, 250 S.W. 251 (Tex. Civ. App. -- San Antonio
          1923, no writ). Other governmental bodies may also conduct
          closed meetings to discuss selection of public officers and
          employees without violating the Open Meetings Act.  Of course,
          there may in some cases be other statutes and regulations
          relevant to the question of closed sessions which ought to be
          considered in conjunction with the Open Meetings Act.
               In conclusion, we note that while section 2(g) of the Open
          Meetings Act generally permits public bodies to consider the
          selection of officers of a governing board in a closed session,
          it certainly does not require that a meeting of this kind be
          closed. Rather, such a meeting may be opened to the public
          either by request of a prospective appointee, by charter or
          rule, or by a determination by the public body that the process
          of selecting its officers should be fully open to public scru-
          tiny.
                                     SUMMARY
                       The Open Meetings Act does not prevent
                     a city council from meeting in closed ses-
                     sion to discuss the selection of a mayor
                     pro tern,unless the person under consid-
                     eration objects. Other governmental bodies
                     may meet in closed session to discuss the
                     appointment of public officers. A meet-
                     ing to consider selection of the officers


                                         p. 4313
  Honorable A. R. Schwartz - Page     3 (H-1017)



               of a city council or governing board may
                be opened by request of a prospective
                appointee, by charter or rule, or by the
                council or board itself.

                                      ry    truly yours,

                                              AL+
                                    JOHN L. HILL
                                    Attorney General       of   Texas

   APPROVED:
                              P


&&Zk&Zk?stant




   c. ROBERT HEATH, Chairman
   Opinion Committee

   jst




      ,,..._




                                  p. 4314